 

me a cement eee ene ee eee nee ees ey, eee,
Case 1:19-cr- '-00086- GBD Document 3 Filed 02/11/19 Page 1of1 ead

DOCKET No. (Aar8lo DEFENDANT Thin ie] le Bu rel uce 4
sus ud Abn UM OWiet& ppp’ COUNSEL Om Ko ajo yos
RE

TAINED O FEDERAL DEFENDERS O cya O pRESENTMENT ONLY

 

INTERPRETER NEEDED
O DEFENDANT WAIVES PRETRIAL REPORT

&Rule 5 ORule9 O Rule 5(c)(3) O Detention Hrg. DATE OF ARREST _22. {I | 14 VOL. SURR.
TIME OF ARREST 3:70 ay, OONWRIT

D Other: TIME OF PRESENTMENT _! : OOpn,

BAIL DISPOSITION

 

O SEE SEP. ORDER

D DETENTION ON CONSENT W/O PREJUDICE O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
OE LENTION HEARING SCHEDULED FOR:

AGREED CONDITIONS OF RELEASE
CG PEF. RELEASED ON OWN RECOGNIZANCE

$ 200,0@=0 PRB O FRP
O SECURED BY $ CASH/PROPERTY:
EX TRAVEL RESTRICTED TO SDNY/EDNY/
O TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
EXSURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS) ur] In!

 

 

eC PRETRIAL SUPERVISION: OREGULAR O STRICT _ATAS DIRECTED BY PRETRIAL SERVICES
DRUG TESTING/TREATMT AS DIRECTED BY PTS MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

O HOME INCARCERATION OHOMEDETENTION OCURFEW OELECTRONIC MONITORING OGPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
DO DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

OD DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS: - —=

x

(EE SDNY

i
i

seve tPA ARIE
yu abba NE

te RONICALLY FILED

1
4
i

: morn at. ae ooo ~ - |
oat ti ep._ FB % 4 wa
Say PILED: SET

 

 

eee

D PEF. ARRAIGNED; PLEADS NOT GUILTY 01 CONFERENCE BEFORE D.J. ON
DEF, WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(c)(3) Cases:
O IDENTITY HEARING WAIVED 0 DEFENDANT TO BE REMOVED

0 PRELIMINARY HEARING IN SDNY WAIVED 0 CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: 10 ON DEFENDANT’S CONSENT

DATE: GPoanag B Dowk

UN(JED SYATES MA Gist RATE JUDGE, S.D.N.Y.
VARY

WHITE (original) - COURT FILE PINK - US ATTORNEY’S OFFICE YELLOW ~ U.S. MARSHAL PRETRIAL SERVICES AGENCY
Rev'd 2016 IH - 2

 

 
